IN THE SUPREME COURT OF THE STATE OF DELAWARE

CARLTON W. GIBBS,                        §
                                         §
          Defendant Below,               §   No. 1, 2015
          Appellant,                     §
                                         §
          v.                             §   Court Below—Superior Court
                                         §   of the State of Delaware,
STATE OF DELAWARE,                       §   in and for Sussex County
                                         §   Cr. ID No. 92S05785DI
          Plaintiff Below,               §
          Appellee.                      §

                             Submitted: July 30, 2015
                             Decided: September 9, 2015

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                       ORDER

          This 9th day of September 2015, upon consideration of the appellant’s

opening brief, the appellee’s motion to affirm, and the record below, it appears to

the Court that:

          (1)    The appellant, Carlton W. Gibbs, filed this appeal from the Superior

Court’s December 19, 2014 order sentencing him for his violation of probation

(“VOP”).         The State of Delaware has moved to affirm the Superior Court’s

judgment on the ground that it is manifest on the face of Gibbs’ opening brief that

the appeal is without merit. 1 We agree and affirm.




1
    Supr. Ct. R. 25(a).
      (2)   The record reflects that, in April 1993, Gibbs pled guilty to Attempted

Murder in the First Degree and Assault in the Second Degree.           Gibbs was

sentenced to twenty-five years of Level V incarceration, suspended after fifteen

years for ten years of Level II probation. On April 12, 2012, the Superior Court

found that Gibbs committed his first VOP. Gibbs was sentenced to five years of

Level V incarceration (with credit for forty-three days served), suspended for

decreasing levels of supervision.

      (3)   In September 2013, a capias issued for Gibbs’ second VOP. The VOP

report alleged that Gibbs had violated his probation by failing to report to his

probation officer in June, July, and August, 2013, discontinuing his substance

abuse treatment, and testing positive for alcohol. The capias was returned in April

2014 after Gibbs was arrested for Disregarding a Police Officer’s Signal, Leaving

the Scene of a Property Collision, and other related charges (“Criminal ID No.

1404012907”).

      (4)   After a hearing on May 16, 2014, the Superior Court found that Gibbs

had violated his probation. Sentencing was deferred until resolution of Gibbs’

outstanding charges in Criminal ID No. 1404012907. On December 19, 2014,

Gibbs was sentenced for his VOP to five years of Level V incarceration (with

credit for forty-three days served), suspended after two years and successful

completion of the Level V Key Program, followed by one year of Level IV


                                        2
Residential Substance Abuse Treatment, suspended upon successful completion for

thirty months of Level III Aftercare.2 This appeal followed.

      (5)    In his opening brief, Gibbs does not challenge the Superior Court’s

VOP finding, but does argue that the VOP sentence is disproportionate to the VOP.

This Court’s appellate review of a sentence is extremely limited and generally ends

upon a determination that the sentence is within statutory limits. 3 Once Gibbs

committed a VOP, the Superior Court could impose any period of incarceration up

to and including the balance of the Level V time remaining on Gibbs’ sentence.4

The Level V sentence imposed by the Superior Court after Gibbs’ VOP—five

years of Level V incarceration (with credit for forty-three days served), suspended

after two years and successful completion of the Level V Key Program, followed

by one year of Level IV Residential Substance Abuse Treatment, suspended upon

successful completion for thirty months of Level III Aftercare—did not exceed the

Level V time previously suspended and was within statutory limits.

      NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                         BY THE COURT:

                                         /s/ Collins J. Seitz, Jr.
                                                Justice

2
  Gibbs was also sentenced in Criminal ID No. 1404012907. The Superior Court’s judgment in
that case is currently on appeal in Gibbs v. State, No. 15, 2015.
3
  Kurzmann v. State, 903 A.2d 702, 714 (Del. 2006).
4
  11 Del. C. § 4334(c); Pavulak v. State, 880 A.2d 1044, 1046 (Del. 2005).
                                            3